OPINION — AG — ** MERIT SYSTEM — BACK PAY — WRONGFULLY TERMINATED ** THE DEPARTMENT OF CORRECTIONS MAY UNDER OPERATIONS MEMORANDA NO. 110115 AND NO. 110102 INTERNALLY REINSTATE A CLASSIFIED (MERIT SYSTEM) EMPLOYEE TO HIS FORMER POSITION AND AWARD BACK PAY UPON A FINDING BY THE DEPARTMENT OF CORRECTIONS THAT AN EMPLOYEE WAS WRONGFULLY TERMINATED, SUSPENDED OR DEMOTED. (FIRED, DISMISSED, COMPENSATION, GRIEVANCE PROCEDURE, REINSTATEMENT, ETHICS AND MERIT COMMISSION, DUE PROCESS, TERMINATION, DISCIPLINARY ACTION, APPEAL, DISMISSAL, SUSPENSION, BACK SALARY) CITE: OPINION NO. 76-114, 74 O.S. 841.1 [74-841.1], 57 O.S. 507 [57-507](B), 74 O.S. 841.13 [74-841.13] (VICTOR N. BIRD)